Fourth Court of Appeals
                               San Antonio, Texas
                                      August 7, 2020

                                   No. 04-20-00125-CV

                                 PAY AND SAVE, INC.
                                      Appellant

                                            v.

                                     Roel CANALES
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-16-371
                       Honorable Baldemar Garza, Judge Presiding


                                     ORDER

       The Appellant’s Unopposed Second Motion for Extension of Time to File Brief of
Appellant is hereby GRANTED. The Appellant’s brief is due on or before August 31, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                  Clerk of Court